Name: 88/619/EEC: Commission Decision of 1 December 1988 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-12-13

 Avis juridique important|31988D061988/619/EEC: Commission Decision of 1 December 1988 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 343 , 13/12/1988 P. 0030 - 0030*****COMMISSION DECISION of 1 December 1988 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (88/619/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 om improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas on 19 September and 20 October 1988 the Irish Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - 'Schedule and terms and conditions for the operation of Ireland's Compensatory Allowances Schemes in 1988'; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions forwarded by the Irish Government entitled 'Schedule and terms and conditions for the operation of Ireland's Compensatory Allowances Schemes in 1988' satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to Ireland. Done at Brussels, 1 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.